DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2021 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claims 1-11, 13, 14, 16, and 25-31 are canceled.

Claim Rejections - 35 USC § 103
The rejection of claims 12, 15, 17-24, and 32 under 35 U.S.C. 103 as being unpatentable over Goel (US 2014/0335527 A1, published November 13, 2014, filed March 15, 2013) in view of Ligler et al. (WO 2007/142692 A2, published December 2007; IDS ref), Srinivasan et al. (US 2013/0217113 A1, published August 2013), and Zucchelli (US 2012/0230887 A1, published September 13, 2012), made in the Office 
The rejection of claim 33 under 35 U.S.C. 103 as being unpatentable over Goel (US 2014/0335527 A1, published November 13, 2014, filed March 15, 2013) in view of Ligler et al. (WO 2007/142692 A2, published December 2007; IDS ref), Srinivasan et al. (US 2013/0217113 A1, published August 2013), and Zucchelli (US 2012/0230887 A1, published September 13, 2012), as applied to claims 12, 15, 17-24, and 32 above, and further in view of Vangbo et al. (US 2009/0253181 A1, published October 2009) made in the Office Action mailed on May 17, 2021 is withdrawn in view of the Amendment received on July 15, 2021.

Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15, 17-24, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Goel (US 2014/0335527 A1, published November 13, 2014, filed March 15, 2013) in view of Pourahmadi et al. (US 2005/0194316 A1, published .
With regard to claim 12, Goel discloses a microfluidic chip apparatus comprising:
a board assembly with fluid chambers and channels therein (see Figure 4);
at least three portable-modules in controlled fluidic communication with one another and each configured and arranged for nucleic acid analysis (“portable or mobile or point-of-care (POC) system for extracting, optionally amplifying, and detecting nucleic acids or proteins using a compact integrated chip in combination with a portable system or mobile device for analyzing detected signals and comparing and distributing the results via a wireless network.  Swappable modules may be used for one or more of extraction, amplification and detection”, section [0005]; “the integrated chip comprises an extraction module; optionally a nucleic acid amplification module, in fluid communication with the extraction module; and a biological sample detection module, in fluid communication with the nucleic acid amplification module or extraction module … portable control assembly processes the integrated chip to analyze a biological sample loaded thereon by employing: an extraction control module; a nucleic acid amplification module operably connected to the extraction control module; and a biological sample detection module operably connected with the 
a nucleic acid extraction module;
a polymerase chain reaction module; and
a detection module (see above; also “the nucleic acid detection control module 60 further comprises a hybridization microarray such as GeneChip® microarray …”, section [0091]);
an input port configured and arranged to receive the sample and introduce the sample to the fluid chambers and channels (see Figure 4; “The integrated chip comprises an injection port for loading a biological sample and, optionally one or more reagents, onto the integrated chip”, section [0011]);
a plurality of additional ports and valves configured and arranged to control flow of fluid within the fluidic chambers and channels, the fluid including the sample and the reagents (“system 10 … can include a fluid pressure generating means for moving a biological sample and/or nucleic acids through the integrated chip.  Fluid pressure can be generated by peristaltic pumps, piston pumps, or any other suitable means …” section [0098]; “means for controlling valves … valves control the flow of fluid between the different modules and along the various transport channels.  Any  number of valve technologies may be used, including passive plug valves, 
at least one vent (outlet port, section [0108]).
With regard to claim 15, the artisan explicitly disclose the manipulation of fluid containing nucleic acids and reagents via channels and pneumatic pressure as well as valves (“means for controlling valves … valves control the flow of fluid between the different modules and along the various transport channels.  Any  number of valve technologies may be used, including passive plug valves, mechanically actuated valve, electromagnetically actuated valves, ferrofluidic valves, pneumatic valves, or any other suitable valves.”, section [0099]).
With regard to claim 29, the device comprises a plurality of ports and valves to flow the amplified sample in the PCR module to the detection module (see Figure 4, for example).
While Goel does disclose an outlet port from which the fluid can exit, the artisans do not explicitly state that this port is a “gas permeable vent”.
While Goel discloses that any modules can be added or subtracted to their described device (“an embodiment of the invention, any one of the many different possible techniques for extraction, amplification, and detection may be used in combination; or indeed one or more of extraction, amplification and detection may be omitted altogether from the combination of extraction, amplification and detection … any one of the possible types of modules shown under extraction module 40 may be or another type of extraction module; and such extraction module(s) 40 may be used in combination with any one of the possible types of modules shown under amplification module 50, or another type of amplification module …” section [0094]), as well as explicitly mentioning the purification procedure (“use of magnetic beads for DNA purification is described”, section [0074]), the artisan does not explicitly disclose that a purification module is employed, or a reagent module be employed (claims 13, 28, and 30).
While Goel explicitly discloses buffer module on the device (“buffer well 116 offers an advantage of loading all detection channels simultaneously”, section [0109]), the artisan does not explicitly disclose that their device comprises a purification module (claim 14).
While Goel explicitly disclose that the substrate of their device is contemplated as being made of aluminum, the artisan does not explicitly state that the PCR module comprises an aluminum wall surface (claim 16).
Goel does not explicitly disclose that the modules includes a reagent module comprising a lysis buffer which employ bead beating means based on a motor (claim 33), elution, and a hybridization buffer solution (claim 21).
Goel does not disclose a purification module comprising a frit within a channel which is configured to bind with the targets and not bind with the other material in the sample (claim 22).

Goel does not explicitly disclose all possible combination of modules their device can comprise, and therefore does not disclose a device comprising a reagent module and a purification module (claim 24).
Pourahmadi et al. teach a microfluidic cartridge comprising modules which are connected via channels for processing the sample from lysis to purification, amplification, and detection, wherein the artisans suggest ultrasonic lysis via use of beads (“device for separating a desired analyte from a fluid sample and for concentrating the analyte … nucleic acid”, section [0011], “a cartridge having formed therein an inlet port for introducing the sample into the cartridge and a sample flow path extending from the inlet port through the body of the cartridge …”, section [0012]; “cartridge includes a lysing region, e.g., a channel or chamber, for lysing cells … lysing channel or chamber may additional include particles or beads for rupturing the cells, spores or microorganisms such as the ultrasonic energy is applied”, section [0017]; “[v]ibration can be accomplished by containing glass or other beads in a chamber, and by coupling to the chamber a piezomembrane …”, section [0110]; “cartridge is designed to process a fluid sample and amplify nucleic acids, such as by polymerase chain reaction (PCR) …”, section [0047]; “detecting the amplified nucleic acid”, claim 55).

“waste chamber may be vented through a port blocked with a hydrophobic porous membrane … When the waste chamber is filled, an all the air in the waste chamber is expelled through the membrane vent, the fluid sample cannot pass through the membrane” (section [0101])

“Vents 145 in communication with the waste chamber 139 and the reaction chamber 143 allow release of gases during the process [PCR]” (section [0075])

Ligler et al. disclose a microfluidic system which comprises a sample port, as well as a lysis module, a purification module for containing a solid phase for biding of oligonucleotides; a thermocycling module for containing a PCR reaction, a microarray module for holding a microarray, wherein the device manipulates the samples via pumping fluid through the device (“apparatus having within … a housing: a sample port; microarray port; a lysis module; a purification module for containing a solid phase for binding of oligonucleotides … a thermocycling module … a microarray module … apparatus is configured to be coupled to a device for pumping a liquid through …”, Abstract; “solid phase separation may be used to absorb the targets.  Materials could include but are not limited to silica (glass)…”, page 10, lines 38-41), meeting the limitations of claims 13, 14, 27, and 28).
Ligler et al. also disclose a device having a reagent module housed along with other modules for detection and amplifications (see page 4, lines 36-41), thereby meeting the limitation of claims 21, 24, and 30).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goel with the teachings of Pourahmadi et al. and Ligler et al., thereby arriving at the invention as claimed for the following reasons.
As discussed previously, Goel already discloses a microfluidic device which has been known in the art to be useful for automating a plurality of laboratory processes on a single device via a fluidic network.  In addition, Goel’s disclosed device comprises the typical reactions involved in a nucleic acid analysis, such as sample extraction, purification, PCR and detection, as well as an explicit teaching that the modules of the device can be swapped for the desired uses for any combinations disclosed or otherwise known in the art:
“an embodiment of the invention, any one of the many different possible techniques for extraction, amplification, and detection may be used in combination; or indeed one or more of extraction, amplification and detection may be omitted altogether from the combination of extraction, amplification and detection … any one of the possible types of modules shown under extraction module 40 may be used for extraction, or another type of extraction module; and such extraction module(s) 40 may be used in combination with any one of the possible types of modules shown under amplification module 50, or another type of amplification module …” section [0094]

While Goel did not explicitly disclose all possible types of processes a nucleic acid analysis may involve, such as the purification of the extracted nucleic acids, performing purification of extracted nucleic acids have been well-known in the art.  In addition, Pourahmadi et al., as well as Ligler et al. explicitly teach a microfluidic 
And as discussed by Pourahmadi et al. one of ordinary skill in the art would have been aware of various means of lysing a sample’s (e.g., cell, tissue, spore) contents including bead beating.
Therefore, one of ordinary skill in the art would not have only had a motivation to combine a purification module into the device of Goel, but also a reasonable expectation of success at combining such a module as a swappable module on a needed basis.
In KSR International Co v. Teleflex Inc, the supreme court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
Such “fitting” of the teachings would not have been “beyond [the] ... skill [level]” of one of ordinary skill in the art
In KSR, the Supreme Court stated:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different unless its actual application is beyond his or her skill.” (page 13, emphasis added).

	With regard to using a thermally conducing material for amplification module such an aluminum, such would have been an obvious material of choice as PCR thermocyclers have been known to use an aluminum block for facilitated heat transfer.
	Lastly, with regard to the addition of a reagent module, Goel already discloses that the disclosed device comprises a buffer well for supplying the needed reagent (see Figure 4, for example), while the artisan did not explicitly state that the device should also comprise reagent chambers within the disclosed device, such as PCR master mix reagent chamber, primer chamber, such would have been an obvious implementation to make so as to allow the device to operate as a point-of-care device, to which Goel endeavored:
“present invention provides a portable or mobile or point-of-care (POC) system” (section [0005]).

Again, the addition of such chambers would not have been beyond the skill level of the artisan in question as Pourahmadi explicitly demonstrate a microfluidic device comprising chambers containing PCR mix as well as primers (“[e]lution fluid 
Therefore, it would have also been obvious to one of ordinary skill in the art to combine the reagent modules into the device of Goel, thereby arriving at the invention as claimed, for the purpose of providing all of the necessary reagents and modules on the point-of-care device.
For the foregoing reasons, the invention as claimed is deemed prima facie obvious over the cited references.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Goel (US 2014/0335527 A1, published November 13, 2014, filed March 15, 2013) in view of Pourahmadi et al. (US 2005/0194316 A1, published September 2005) and Ligler et al. (WO 2007/142692 A2, published December 2007; IDS ref), as applied to claims 12, 15, 17-24, and 32 above, and further in view of Vangbo et al. (US 2009/0253181 A1, published October 2009).
The teachings of Goel, Pourahmadi et al., and Ligler et al. have already been discussed above.
Goel, Pourahmadi et al., and Ligler et al. do not explicitly disclose that bead beating employing a motor is used for the lysis means.

Vangbo et al. disclose that during lysis means involving beads in bead beating, magnets can be rapidly rotated via a magnet:
“A MagMill or magnetically drive lysis or homogenizing device has been developed for efficient lysis of Bacillus and other spores … MagMill consists of a rapidly rotating magnet 2000 actuated by a motor 2001 … that drives rotation of another magnet 2002 contained within a sample-containing vessel 2003  …”, section [0295])

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goel with the teachings of Pourahmadi et al., and Ligler et al., with the teachings of Vangbo et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere 
Presently, the incorporation of bead beating lysis means for the purpose of lysing a sample in a miniaturized device such as a microfluidic device is deemed prima facie obvious.  Therefore, combining other prior art known means of lysis, such as means which magnetically manipulates and agitates beads within a sample vessel for inducing lysis, such as the use of a motor, would not only have been obvious but would have been expected to produce the a certain, predictable outcome which is no different than the outcome produced from the teachings of Srinivasan et al.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed.
Applicant’s arguments with respect to the previous rejections of record have been considered but are moot in view of present rejections based on new grounds.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        December 1, 2021
/YJK/